DETAILED ACTION
This office action is responsive to the amendment and request for continued examination filed September 1, 2021. By that amendment, claims 1, 4, 5, 11, 14, and 15 were amended and claim 3 was canceled. Claims 1, 4-12, and 14-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2021, has been entered.
 Response to Arguments
The outstanding objections to claims 1 and 11 were overcome by the amendments of September 1, 2021. 
The outstanding rejection of claim 15 under 35 U.S.C. 112(b) was overcome by the amendment of September 1, 2021. 
The subject matter of claim 3 was incorporated into claim 1, along with additional amendments, such that the outstanding rejection of claims 1 and 3 under 35 USC 102(b) in view of Gamache et al. (US 2009/0312804 A1) was overcome. Any arguments related to that rejection are considered moot, and the previous rejection of claims 4-12 
The arguments filed September 1, 2021, in view of the rejection under 35 USC 103 in view of Gamache and Strausbaugh have been fully considered but they are not persuasive. The arguments state at p. 7 that the fact that Strausbaugh is a polyaxial screw means that the screw design is quite different from the claimed monaxial integral one piece design, and from the monaxial screw of Gamache. The argument additionally states that the flange 172 does not extend past the outermost diameter of the internal threading of the head, and points to an arrow in a marked up figure on p. 8 of the argument. The argument finally states that there “appears to be an extra element (probably due to its polyaxial design…) to block the upward movement.” 
Examiner understands the arguments and sees the demonstrated configuration of the marked up figure. However, Examiner disagrees that the flange 172 is not extending outwardly beyond the outermost diameter of the internal threading; disagrees that polyaxial/monaxial designs are relevant to discussion of substitution of one set screw for another set screw; and disagrees that there appears to be an extra element. 
Examiner has carefully considered the disclosure of Strausbaugh. Initially – examiner takes the position that the polyaxial nature of the Strausbaugh design is irrelevant to this discussion, as the only element of Strausbaugh which was considered for modification of Gamache was the setscrew which serves to lock the rod in place. In both Gamache and Strausbaugh, there are setscrews which lock rods in place. The polyaxial equipment is all distal (downward in the figures) from any portion of Strausbaugh which is considered to be relevant to this discussion. Simply, in examiner’s 
As to whether or not an additional element is present as the argument alleges – examiner agrees that the arrow points to the sleeve 405 which is seen in figs. 4 and 8; but disagrees that this is an additional element which is retaining the setscrew in place, rather than the setscrew being retained against a seat around the internal threads. Examiner has carefully reviewed the Strausbaugh disclosure and sees no disclosure of direct interaction between the setscrew and sleeve 405 as alleged by the argument.  In fact, [0041] describes how the set screw presses against the rod 108 to push 405 downwardly to cause 405 to deform to become locked into head 104 and to the rod 108. As is most clearly seen in figs 2 and 4, 405 has a tapered opening at the proximal (upward) end with smooth sidewalls which the setscrew passes through without interacting with 405. Fig. 2 demonstrates the open end of 405 in the region of the flange 172 while fig. 3 (the marked up fig.) is demonstrating a cross section taken through the channel of 405. There is simply no disclosure of 405 functioning to retain the setscrew in place. Rather the setscrew presses against 108 in the same fashion as Gamache teaches pressing his setscrew 150 into cradle 140 to lock the rod 160 in place. Note 405 includes no structure in the sidewall in the region which is alleged to interact with the flange 172. 
As to whether or not Strausbaugh teaches the flange being larger than an outermost diameter of the internal threading – examiner is of the position that the flange must be so in order to meet the teaching of [0040], which states 
Preferably, the set screw is screwed into the locking ring before the locking cap is inserted into the anchor head, and preferably the set screw cannot be screwed out of the locking ring because of a flared portion 172 at the bottom of the set screw. 

Examiner understands from this teaching that 122 is installed into the locking ring 112 (e.g. from the bottom) before locking cap 102 (which is 122, and 112, combined) is installed into 104. Once installed in this manner, the screw cannot be screwed out of 112, because of the flared portion 172 – which examiner understands to be stating that the flared nature of 172 is preventing 172 from passing through the internal threads 162 of 112. Clearly the diameter of 172 cannot be smaller than, or even the same size as, the threads, or it would not function to stop screwing of 122 from 112. Additionally examiner takes the position that 112 includes internal threads 162, which are, indeed, smaller than flange 172. Though threads 162 interact with external threads 152 of the set screw [0040], figures 2 and 3 show that at the bottom of the internal thread 162 a portion which is wider than any of the thread turns of 162 is present, which wider portion serves to function as a seat for flange 172 which the setscrew is fully screwed out from the hole to its maximum permitted extent. This is similar to the proximal end of 112 including an enlarged portion proximal to the first thread turn of 162 as best seen in fig. 4. 
Therefore, the arguments are not considered persuasive, and the rejection is maintained, as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4-12 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gamache et al. (US 2009/0312804 A1) in view of Strausbaugh et al. (US 2007/0118123 A1).
Regarding claim 1, Gamache teaches a closed-head monaxial screw as at fig. 3B (head portion 130 is a closed head as in the figure and discussed at [0032]; monaxial as discussed at [0028]). 
The screw includes a closed head 130 including an upper threaded portion 154 having an upper aperture, wherein the head further includes a lateral rod-receiving aperture configured to receive a rod 160 (aperture 142 seen receiving the rod 160 as in fig. 3B). The head is closed such that a wall of the head 130 is adapted to completely and circumferentially surround the lateral rod-receiving aperture 142 around a longitudinal axis of the lateral rod-receiving aperture as in fig. 3B.  
The screw includes a bone screw 120 connected to the head 130 by a neck (portion at junction of 120/130). 
The screw includes a set screw 150 capable of being received by the upper aperture 154 in the head member 130. 

To “prevent” is defined as “to keep (something) from happening or arising” (Google Define, 2020). Examiner takes the position that in many situations, threaded connection will prevent upward movement of the set screw 150 relative to the aperture 154. 

Gamache fails to teach the set screw 150 including a retaining lip extending laterally past the outermost diameter of an internal threading of the upper aperture such that the set screw is prevented from moving upwardly and out of the upper threaded portion.  
Strausbaugh teaches a system in which a rod 108 is locked into a head 405 by a set screw 122. The set screw 122 includes a flared portion (retaining lip) 172 which prevents the set screw from being screwed out of a housing [0040]. The flared portion is demonstrated functioning as follows: 
Preferably, the set screw is screwed into the locking ring before the locking cap is inserted into the anchor head, and preferably the set screw cannot be screwed out of the locking ring because of a flared portion 172 at the bottom of the set screw. 

The set flange 172 interacts with an enlarged portion beyond the threads 162 which are designed to interact with threads 152 of the set screw. The flange must be laterally beyond the outermost diameter of the internal locking thread 162 or the flange cannot function in the disclosed manner of [0040]. 


Regarding claims 4-10, the portion where lip 172 will interact with the head 130 is considered to be a rim of the head member. The lip 172 is positioned at a lower end of the setscrew. Gamache further teaches the head including a socket for engaging a tool (e.g. the cutout between top near 150 and sidewall marked 130); includes a rod interface surface in 140 which can be (relatively) flexible and include capability to conform to the shape of a rod 160 upon application of appropriate force, as evidenced from selection of various biocompatible materials as discussed at [0046]. Force applied by 150 onto 140 will be applied onto the rod 160. 
Regarding claims 11, 14 and 15, Gamache teaches a closed-head monaxial screw as at fig. 3B. 
The screw includes a head member 130 including an upper threaded portion 154 having an upper aperture, the head member 130 further including a lateral rod-receiving aperture for receiving a rod 160 therein, the head member being closed such that a wall of the head member is adapted to completely and circumferentially surround the lateral rod-receiving aperture around a longitudinal axis of the lateral rod-receiving aperture as seen at fig. 3B; 
a neck (at junction of 120/130); 
a bone screw 120 connected to the head member 130 via the neck; and 
a set screw 150 extending through the upper aperture 154 in the head member 130. 
The head member 130 and the bone screw 120 are formed as one piece and at a fixed angle [0033], [0034]. 
Gamache fails to teach the set screw 150 including a lip at its lower end extending laterally past the outermost diameter of an internal threading of the upper aperture so as to abut an inner lower end of the upper threaded portion so as to prevent the set screw 150 from moving upwardly and out of the upper threaded portion 154 in the head member 130.
Strausbaugh teaches a system in which a rod 108 is locked into a head 405 by a set screw 122. The set screw 122 includes a flared portion (retaining lip) 172 which prevents the set screw from being screwed out of a housing [0040]. The flared portion is demonstrated functioning as follows: 
Preferably, the set screw is screwed into the locking ring before the locking cap is inserted into the anchor head, and preferably the set screw cannot be screwed out of the locking ring because of a flared portion 172 at the bottom of the set screw. 

The set flange 172 interacts with an enlarged portion (considered to be a rim) beyond the threads 162 which are designed to interact with threads 152 of the set screw. The flange must be laterally beyond the outermost diameter of the internal locking thread 162 or the flange cannot function in the disclosed manner of [0040]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the set screw 122 and aperture 152 design of Strausbaugh for the set screw 150 and threaded bore 154 of Gamache, which would cause the lip interacting with bore design of Strausbaugh to be present in Gamache to prevent removal of the set screw from modified 130. Doing so would have been a simple substitution of one known prior art rod-locking set screw for another prior art rod-locking set screw to yield predictable results – creating a captive set screw arrangement within the head. One would have done so to prevent loss of the set screw within the surgical field. The set screw could be installed into the modified head 130 as by placement into the interior of the set screw and threading the setscrew counterclockwise from the interior of the head to retain the setscrew in place – this could have been performed prior to a surgical procedure occurring, and prior to insertion of rod and cradle components. 

Regarding claim 12, the head member 130 and bone screw 120 are formed as one piece [0033]. 
Regarding claim 16, the head member 130 includes a socket configured for a tool (e.g. the cutout between top near 150 and sidewall marked 130).
Regarding claims 17-20, the set screw includes a rod interface surface (bottom thereof) which can be (relatively) flexible and include capability to conform to the shape of a rod 160 upon application of appropriate force, and based on selection of various biocompatible materials as discussed at [0046]. Force applied by 150 onto 140 will be applied onto the rod 160.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799